MEMORANDUM OPINION
                                         No. 04-10-00625-CV

                          IN THE INTEREST OF L.M.G., et al., Children,

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009-PA-00898
                         Honorable Charles E. Montemayor, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: November 24, 2010

DISMISSED FOR WANT OF PROSECUTION

           The clerk’s record was originally due on September 7, 2010. On October 22, 2010, this

court ordered appellant to provide written proof that either (1) the clerk’s fee has been paid or

arrangements have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without

paying the clerk’s fee. Our order informed appellant that failure to provide such written proof

would result in the dismissal of this appeal. Appellant did not respond to our order.

           Accordingly, this appeal is dismissed for want of prosecution. TEX. R. APP. P 37.3(b).



                                                       PER CURIAM